Tom Glaze, Justice.  This case involves the constitutionality of Act 952 of 1977, as amended (Ark. Stat. Ann. §§12-1120 — 1137). After this cause was lodged on appeal and the appellants’ brief was filed, the General Assembly enacted Act 657 of 1987, which repealed Act 952 of 1977 in its entirety. Act 657 contained an emergency clause making the Act effective immediately upon its approval by the Governor on April 6,1987. Appellee earlier had moved that this cause be dismissed, alleging the issues raised herein had become moot upon the repeal of Act 952 and the abolishment of all civil service commissions, including the Pulaski County Civil Service Commission, created under Act 952. Although we denied appellee’s earlier motion, we now grant it after the submission of this cause and our opportunity to fully review the parties’ briefs and arguments therein. Appellee’s motion to dismiss is granted. Hickman, J., not participating.